DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 
Applicants’ amendment filed on 09/30/21 has been fully considered and entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney Alpaslan Sapmaz on 12/29/21.
The application has been amended as follows: 
Cancel claims 24, 25, 35 and 38.
	Amend claim 16 as follows:
	--16. (Currently Amended) A fiber optic apparatus, comprising: 
a chassis; and 
two or more separate frame members mounted to the chassis, wherein each frame member is slidable relative to both the chassis and the other frame members, wherein each frame member is capable of supporting at least forty-eight (48) fiber optic connection locations, 
In line 1 of claim 26, please delete “The fiber optic apparatus of claim 25” and insert --The fiber optic apparatus of claim 16--.
Add new claim 39 as follows:
--39. (New)  The fiber optic apparatus of claim 16, wherein the chassis comprises first and second flanges at opposite sides of the chassis for mounting the chassis to a rack.-- 

Reasons for Allowance
5.	Claims 1-7, 10-21, 23, 26-34, 36-37 and 39 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1 and 16. Specifically, the prior art fails to disclose a fiber optic apparatus, comprising a rack-mountable chassis having first and second mounting brackets on first and second sides of the chassis; and two or more frame members mounted to the chassis, wherein each frame member is slidable relative to both the chassis and the other frame members, wherein a bottom access 
Claims 2-7 and 10-15 depend from claim 1. 
Claims 17-21, 23, 26-31 and 39 depend from claim 16. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 32 and 34. Specifically, the prior art fails to disclose a fiber optic apparatus, comprising a rack-mountable chassis having first and second mounting brackets on first and second sides of the chassis; and two or more frame members mounted to the chassis, wherein each frame member is slidable relative to both the chassis and the other frame members, the fiber optic apparatus further comprising a forwardly extending member terminating in a vertical portion positioned in a vertical plane that is forward of a plane occupied by the fiber optic connection locations, wherein the forwardly extending member can be used for cable routing, wherein the forwardly extending member is horizontally aligned with a gap that separates a first group of the LC adapters and a second group of the LC adapters, in combination with other recited limitations in the claim.  
Claim 36 depends from claim 34. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 
The Terminal Disclaimer, filed on 09/30/21, is effective to overcome the nonstatutory double patenting rejection.
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-7, 10-21, 23, 26-34, 36-37 and 39 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883